DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination receiving a plurality of transmission parameters from a plurality of user devices present in each cell of a cellular network and identifying a target cell from at least one cell based on said plurality of transmission parameters; dividing a 360-degree angular region of a cell serving the target cell into a plurality of cones and defining an angular width of the plurality of cones based on a type of the antenna; identifying a target cone from the plurality of cones based on a number of said user devices being served in the plurality of cones; and determining the azimuth of the antenna, for at least once and up to two iterations, and comparing said azimuth for each iteration with a pre-defined value to identify the azimuth error for each iteration, wherein a first iteration yields a first azimuth and a second iteration yields a second azimuth, the second iteration is performed only in an event the azimuth error is identified in the first iteration, and a weight is applied, upon identification of the azimuth error in the first azimuth, to each of the plurality of cones based on a radio frequency (RF) coverage power (RSRP) and a signal to noise ratio (SNR), in order to determine a weighted centroid of the plurality of the cones.

Regarding claim 14, the prior art of record fails to teach or suggest alone, or in combination a transceiver configured to receive a plurality of transmission parameters from a plurality of user devices present in each cell of a cellular network; and a processor configured to: identify a target cell from at 
power (RSRP) and a signal to noise ratio (SNR), in order to determine a weighted centroid of the plurality of the cones.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        August 9, 2021